Opinion issued April 27, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00302-CV



IN RE MICHAEL WOLFE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Michael Wolfe, challenges the trial
court's order granting a petition for deposition to investigate potential claims for the
removal of an elected official. 
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot.        
Per Curiam 

Panel consists of Chief Justice Radack and Justices Alcala and Higley. 

1. 	The underlying case is Harris County Department of Education, Angie Chesnut, Roy
Morales, Jim Henley, and Debra Kerner, No. 2010-07021 in the 281st  District Court
of Harris County, Texas, the Hon. Sylvia Matthews, presiding.